Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 4, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162009                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  JAMES DUCKWORTH,                                                                                     Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                       Justices

  and
  ZURICH AMERICAN INSURANCE COMPANY,
           Intervening Plaintiff,
  v                                                                SC: 162009
                                                                   COA: 347865
                                                                   Wayne CC: 14-005196-NF;
  CHEROKEE INSURANCE COMPANY,                                      15-006418-NF
           Defendant-Appellant,
  and
  PROGRESSIVE MARATHON INSURANCE
  COMPANY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 6, 2020
  judgment of the Court of Appeals is considered and, it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 4, 2021
           b0601
                                                                              Clerk